POULIOT, J.
This cause is before the Court on defendant’s motion for a new trial after a jury verdict for the plaintiff for $800.00.
On November 13, 1931, the plaintiff was- driving her automobile when it came into collision with the defendant’s truck at the junction of Elmwood Avenue and Apponaug Road in Nor-wood. Plaintiff’s car was going in a general southerly direction and defendant’s in a general northerly course. The intersection is very wide and offered no obstruction to prevent either driver seeing the other’s car. There is ample space for automobiles to pass.
The plaintiff claims she saw defendant’s truck some 359 to 400 feet away, coming toward her; that she entered the intersection and got the front of her car in the third lane of the four-lane highway on Elmwood Avenue when defendant’s truck, then about 40 feet away, suddenly turned toward her, came on and struck her car.
The defendant claims he was coming along Apponaug Road in the first or right hand lane; that he swung over into the second lane preparatory to turning into Elmwood Avenue and putting out his hand to indicate he was about to make a left turn; that plaintiff’s car was then 50 to 60 feet away and headed into Elmwood Avenue in a direction that indicated she was going into and along Elmwood Avenue in an easterly direction; that it turned in front of the truck when only four or five feet away; that the truck driver immediately applied his brakes but couldn’t avoid a collision; that plaintiff let go her driving wheel, grabbed a child who was on the same seat, and her car continued on until it stopped some distance away.
The Court was not impressed with the plaintiff’s version of the accident. She did not prove by a preponderance of the evidence that she was free from negligence contributing to the accident. At the time of the accident she was a nervous woman, who had been for some time under medical care, and left with the Court, at the time of trial, an impression that she had become confused when she saw the truck ap*33proaching, first turned to fier right, then to her left, with the collision resulting.
Eor plaintiffFergus J. MeOsker.
For defendant: Voigt, Wright & Munroe.
The damages are high, haying regard to the medical testimony and to the entries on the hospital record.
Defendant’s motion for a new trial is granted.